DETAILED ACTION
This Office Action is in response to the communication filed on 05/04/2021.
The objections to claims 3, 5, 11, 16, 20, 28-30, 44-46, and 51 have been withdrawn in view of amendments of the claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11, 13-26, 28-30, and 33-60 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claims 1, 16, 33, and 47: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1 and similarly recited in claims 16, 33, and 47: "establishing a plurality of service contexts with a plurality of respective service networks associated with the connectivity network utilizing the connectivity context established with the connectivity network, wherein the plurality of service contexts are established using a corresponding plurality of second credentials provided by the client device…wherein the respective security 
Regarding independent claims 8, 23, 40, and 54: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 8 and similarly recited in claims 23, 40, and 54: "establishing the plurality of service contexts with the plurality of service networks respectively for the client device using a corresponding plurality of service credentials provided by the client device, utilizing the network node as a proxy, wherein the network node comprises a host mobility management entity (HMME)…wherein the respective security context of each of the plurality of service contexts comprises a core network security context and an access security context, with both the core network security context and the access security context using a same respective service credential of the plurality of service credentials" in combination with other limitations as a whole and in the context recited in claim 8 and similarly recited in claims 23, 40, and 54.

Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/AMIE C. LIN/Primary Examiner, Art Unit 2436